Citation Nr: 1724086	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep apnea disability, to include as secondary to the service-connected pseudofolliculitis barbae and/or receipt of Kenalog injections. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1978 through June 1995. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in October 2014, the Board remanded the issue back to the AOJ for further development, to include the procurement of an addendum medical opinion.  Additionally, the AOJ was directed to obtain any relevant VA treatment records, dated after August 2014.  A review of the claims file indicates that such development was completed and that the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence of record does not establish that the Veteran's current sleep apnea disability is proximately due to, or aggravated by, service-connected pseudofolliculitis barbae, to include treatment with Kenalog injections. 



CONCLUSION OF LAW

The criteria for service connection of a sleep apnea disorder, to include as secondary to service-connected pseudofolliculitis barbae and Kenalog injections, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes inclusion of updated VA treatment records from the El Paso VA Medical Center ("VAMC") requested as part of the Board's October 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System ("VBMS") have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the purported causal relationship between the claimed disability, relation to other service-connected disabilities, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Furthermore, this new VA examination and resulting medical opinion satisfy the requests made by the Board in the prior October 2015 remand directive.  Stegall, 11 Vet. App. at 270.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




General Laws and Regulations Governing Entitlement to Service Connection:

The Veteran seeks service connection for a sleep apnea disability.  In statements to the Board, the Veteran contends he developed sleep apnea as a result of his treatment for pseudofolliculitis barbae with recurring keloids, for which he has been awarded service connection.  Specifically, the Veteran states his current sleep apnea disability is a direct result of the Kenalog injections he has received since his military service.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

In the current appeal, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the current appeal, review of the Veteran's VA treatment records shows he was diagnosed with sleep apnea in April 2009.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran does not contend that the sleep apnea disability is directly related to service.  Likewise, the evidence of record does not suggest that the current sleep apnea disability is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea, as well as any complaints of symptoms of sleep apnea, such as sleep disturbances, snoring, or daytime drowsiness.  Furthermore, in statements to the Board and to his medical providers, the Veteran does not allege an onset of symptoms of sleep apnea until 2007, which is nearly a decade following his separation from military service.  
Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.

As such, the question before the Board is whether there is a causal relationship between the Veteran's current sleep apnea disability, and his treatment for pseudofolliculitis barbae with recurring keloids sufficient to award service connection on a secondary basis.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's sleep apnea disability is not caused or aggravated by service-connected pseudofolliculitis barbae with recurring keloids and/or his treatment for this condition, namely the receipt of Kenalog injections.  Specifically, the record does not contain any probative evidence which establishes a credible nexus between the Veteran's current sleep apnea disorder and his receipt of Kenalog injections.  

Rather, the weight of medical evidence and medical opinion evidence is against the Veteran's claim.  In March 2015, the Veteran was afforded a VA examination to assess the severity and etiology of his sleep apnea disability.  Following a review of the Veteran's medical file, an in-person examination, and review of medical literature, the VA examiner concluded the Veteran's current sleep apnea disability is less likely than not caused by or aggravated by his pseudofolliculitis barbae and/or history of Kenalog injections.  In support of this conclusion, the examiner explained that sleep apnea is caused by an anatomic obstruction or collapse of the upper airways during sleep.  Specifically, periods of apnea/hypopnea are caused by the airway being sucked closed on inspiration during sleep.  To control for this airway obstruction, a CPAP machine is used which provides positive pressure opening the airways enabling an individual to breathe.  As to the effects of Kenalog injections on these upper airways, the examiner explained that no side effect, injection site reaction, or other interaction between the steroid and the Veteran's body systems would cause a narrowing of his respiratory airways. 

The VA examiner explained that the etiology of sleep apnea, as described in the medical literature, is the result of anatomical obstructions of the upper airways.  Factors which have been shown to have an association with sleep apnea are obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction,  swelling or hypertrophy of the upper airway anatomy, and obesity.  Injections of steroids, such as Kenalog have not been found to have any association or influence on sleep apnea.  Furthermore, the VA examiner explained that injections of Kenalog, into either the buttocks or between the Veteran's facial lesions would not result in any change or mechanisms affecting the Veteran's airway systems.  The examiner explained that Kenalog injections may cause insomnia, but that there is nothing to support a finding that it would cause a narrowing of the Veteran's upper airways.  Therefore, the examiner concluded the Veteran's sleep apnea was less likely than not caused by or aggravated by the Veteran's treatment for pseudofolliculitis barbae. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

With respect to the opinion and rationale of the March 2015 VA examiner, the Board finds it is entitled to significant weight.  The VA examiner indicated that he based his opinion on the Veteran's history, physical examination, review of the claims file, and review of current medical literature.  The Board finds that the VA examiner's medical opinion is based on a comprehensive review of the Veteran's medical history and current complaints.  As such, the VA examiner's opinion is found to be probative and entitled to significant weight.  

The Board acknowledges the Veteran's statements indicating a relationship between pseudofolliculitis barbae, with Kenalog injections, and his current sleep apnea disability.  The Board finds the Veteran competent to report symptoms associated with sleep apnea, such as daytime drowsiness.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of sleep apnea, and its relationship to pseudofolliculitis barbae and Kenalog injections, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board affords the Veteran's lay statements regarding etiology of his sleep apnea disability little probative weight.

In regards to the medical literature and internet searches conducted by the Veteran, the Board finds this evidence does not outweigh the opinion of the March 2015 VA examiner.  Specifically, in February 2010, the Veteran submitted a collection of personal stories/narratives of individuals who had previously been administered a Kenalog injection he found via a "Yahoo" internet search.  Among these reports, several individuals reported difficulty sleeping, wheezing, and other respiratory symptoms following receipt of a Kenalog injection.  While the Board has reviewed and considered this evidence, the Board finds these narratives are not probative to the Veteran's claim for several reasons.  

First, as to the personal narratives of other Kenalog users, there is no indication these summaries and stories of other individuals were written by those with the appropriate training, experience, or expertise to render an opinion regarding the side effects of Kenalog injections.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Therefore, in order to proffer an opinion as to the complex causation and aggravation processes which would cause an individual to cease breathing, an individual must possess specific, highly specialized medical knowledge.  A review of these internet narratives does not give any indication that any individual describing such symptoms as trouble sleeping after receipt of a Kenalog injection has the necessary medical training to provide such an opinion.  Thus, any report of statement from such individuals cannot be considered credible medical evidence.  

Furthermore, in as much as the Veteran is trying to draw similarities to these other individuals, the Board finds that no competent parallel can be drawn.  A brief review of these summaries indicates that many of these individuals are being treated for numerous underlying diseases and take numerous additional medications.  As such, there is no credible way, without the proper medical training/expertise regarding the internal and complex processes of the body's many systems,  to draw any comparison between the Veteran and these individuals.  To provide a credible comparison, the Veteran would have to have the proper medical training to account for the complex processes involving the interactions of the different body systems, and knowledge of various risk factors of each individual additional medications and diseases.  See Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  To date, the Board has not seen any evidence which would indicate the Veteran has such knowledge or training which would render him competent to provide such an opinion.  

Moreover, even if the Board were to ignore the potential interactions of other diseases and medications in these online summaries and personal testimonies, this evidence would only serve to establish a correlational relationship, not a causal relationship as required for a claim of secondary service connection.  Therefore, this evidence is given no probative value or weight as it applies to the Veteran's claim for service connection.  

Second, as to the medical literature concerning the side effects of Kenalog injections, the Board additionally finds that this does not provide any support for the Veteran's claim.  Throughout his appeal, the Veteran has argued that Kenalog comes with a side effect warning that it may cause difficulty sleeping for some individuals.  While this side-effect is credible, as it is printed on the label of the drug, the Board observes that "difficulty sleeping" is distinguished from causing or aggravating an underlying sleep apnea disability.  Notably, the medical literature for Kenalog injections explains that "insomnia" is a potential side effect, which is more broadly described as difficulty sleeping.  However, the medical literature does not provide any evidence that a Kenalog injection will exacerbate any underlying condition, such as sleep apnea, thereby making it more difficult to sleep following a its use.  As such, without a credible medical opinion which provides a nexus between receipt of a Kenalog injection and aggravation of a sleep apnea condition, this side-effect does not support the Veteran's claim of service connection. 

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that sleep apnea was not caused or aggravated by the Veteran's service-connected pseudofolliculitis barbae and/or Kenalog injections. The March 2015 VA examination and opinions therein are competent and thoroughly supported by the medical literature and an adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between service-connected pseudofolliculitis barbae and the Veteran's sleep apnea disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep apnea disability as secondary to service-connected pseudofolliculitis barbae and Kenalog injections is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


